3 Ill. App. 3d 694 (1972)
279 N.E.2d 497
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
McHENRY HILL, Defendant-Appellant.
No. 55677.
Illinois Appellate Court  First District.
January 24, 1972.
*695 Gerald W. Getty, Public Defender, of Chicago, (Michael Weininger and James J. Doherty, Assistant Public Defenders, of counsel,) for appellant.
Edward V. Hanrahan, State's Attorney, of Chicago, (Robert A. Novelle and Daniel J. Pierce, Assistant State's Attorneys, of counsel,) for the People.
Abstract of Decision.
Judgments affirmed.